Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2. Applicant’s election without traverse of Group 1, Claims 1-10 in the reply filed on 03/24/2021 is acknowledged.
3. Claims 11 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of manufacturing, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/24/2021.
4. Claims 1-10 are under examination. 

Specification
5. This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6. Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
 
Claim Rejections - 35 USC § 102
7. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9. Claims 1, 7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application 20140276685 awarded to Gustavsson et al, hereinafter Gustavsson. 
10. Regarding Claim 1, Gustavvson teaches a cutting element for use in a hair cutting device (abstract), the cutting element comprising: an optical waveguide having an optical axis and a sidewall (Fig 1, abstract), wherein a portion of the sidewall forms a cutting face for contacting hair (abstract, “The fiber optic has a proximal end, a distal end, an outer wall, and a cutting region positioned towards the distal end and extending along a portion of the side wall”); wherein the optical waveguide includes a plurality of structures formed along the optical axis, the structures having a refractive index which is different to a refractive index of the optical waveguide (Para. 0038, “In some embodiments, light is coupled out of the fiber 104 at the cutting surface 106 by using a coating or coupling material, instead of or in addition to removal of the cladding 116. In some such embodiments, the cutting surface 106 does not have to be in contact with hair to emit light. For example, the cutting surface 106 can be processed with photolithography or etching to create a surface that allows light to exit the fiber 104. In some embodiments, a scatting material can be coupled, e.g., glued or adhered, to the cutting surface 106. In some embodiments, both the cladding 116 is removed from the cutting surface 106 and the cutting surface 106 is further processed or a scattering material (Examiner notes that for light scattering to occur, this material would need a different refractive index to the refractive index of the optical fiber) is coupled to the cutting surface 106. In some embodiments, one or more coatings are applied to at least part of the fiber 104 to enhance energy transfer to the hair shaft”).

11. Regarding Claim 7, Gustavsson teaches a cutting element according to Claim 1, wherein the optical waveguide comprises an optical fibre (abstract). 

12. Regarding Claim 10, Gustavsson teaches hair cutting device for cutting hair on a body of a subject (abstract), the hair cutting device comprising: a light source for generating laser light at one or more specific wavelengths corresponding to wavelengths absorbed by one or more chromophores in hair (abstract); and a cutting element according to claim 1, as set forth in the rejection above, the cutting element being coupled to the light source (Fig. 1, abstract).

Claim Rejections - 35 USC § 103
13. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
14. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
i. Determining the scope and contents of the prior art.
ii. Ascertaining the differences between the prior art and the claims at issue.
iii. Resolving the level of ordinary skill in the pertinent art.
iv. Considering objective evidence present in the application indicating obviousness or nonobviousness.
16. This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

17. Claims 2-6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 20140276685 awarded to Gustavsson et al, hereinafter Gustavsson, in view of U.S. Patent Application 20160313506 awarded to Aganoglu et al, hereinafter Aganoglu. 
	18. Regarding Claim 2, Gustavsson teaches a cutting element according to Claim 1, as set forth in the rejection above. Gustavsson does not teach wherein each structure comprises one of a cavity, a void, or a bubble. However, in the art of optical waveguides, Aganoglu teaches light scattering elements comprising a spherical bubble (Fig. 1, Para. 0019, “The scattering elements in a second preferred variant are respectively designed as a region of the core with a modified refractive index,” Para. 0028, “Scattering elements are preferably designed to be spherical due to which a boundary layer emerges which results in optimal dispersion of light during operation”).
	19. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gustavsson by Aganoglu, i.e. by using the structures of Aganoglu in Fig. 1 instead of the structures in Gustavsson, for the predictable purpose of applying the known structures Aganoglu to a known device of Gustavsson for the purpose of improving the light scattering out of Gustavsson’s waveguide for the predictable result of improving its hair cutting capabilities. 

	20. Regarding Claim 3, Gustavsson teaches a cutting element according to Claim 1, as set forth in the rejection above. Further, Gustavsson modified by Aganoglu makes obvious wherein each structure is substantially spherical (Fig. 1, Para. 0019, “The scattering elements in a second preferred variant are respectively designed as a region of the core with a modified refractive index,” Para. 0028, “Scattering elements are preferably designed to be spherical due to which a boundary layer emerges which results in optimal dispersion of light during operation,”), as set forth in the rejection to Claim 2 above. 

	21. Regarding Claim 4, Gustavsson teaches a cutting element according to Claim 1, as set forth in the rejection above. Gustavsson does not teach wherein the refractive index of the structures is lower than the refractive index of the optical waveguide. However, in the art of optical fibers, Aganoglu teaches the creation of light scattering structures filled with air (Para. 0018, “The scattering elements therefore respectively exhibit a recess in this configuration. This recess is first filled with air in particular so that a boundary is formed with the corresponding refractive index between the recess and core. The trajectory of this boundary, thereby, advantageously differentiates itself greatly from the trajectory of the boundary layer between the core and sheath that is, in general, directed in the longitudinal direction due to which light guided into the core strikes the newly formed boundary layer at a correspondingly different angle,”). Further, it is stated in the Applicant’s Specification (filed 06/12/2019) that it is known that the refractive index of air is lower than that of optical waveguides (Pg. 6, lines 25-27, “As is known, the optical waveguide 4 acts as a waveguide for the light coupled from the light source 6, through the occurrence of total internal reflection, since the refractive index of air is lower than that of the optical waveguide 4”).
	22. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gustavsson by Aganoglu, i.e. by using the air-filled structures of Aganoglu instead of the structures in Gustavsson, for the predictable purpose of applying the known structures Aganoglu to a known device of Gustavsson for the purpose of improving the light scattering out of Gustavsson’s waveguide for the predictable result of improving its hair cutting capabilities. 

	23. Regarding Claim 5, Gustavsson teaches a cutting element according to Claim 1, as set forth in the rejection above. However, Gustavsson does not teach wherein the structures are regularly spaced along the optical axis of the optical waveguide. However, in the art of optical fibers, Aganoglu teaches wherein the structures are regularly spaced along the optical axis of the optical waveguide (Fig. 1, Para. 0036, “In a second appropriate embodiment, the diffuser segment in contrast exhibits several segments, whereby the scattering elements are equally distanced from one another on the respective segment but the distance in the subsequent segment is, however, reduced vis-a-vis the distance of the previous segment”).
	24. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gustavsson by Aganoglu, i.e. regularly spacing the structures of Aganoglu instead of the structures in Gustavsson, for the predictable purpose of applying the Aganoglu’s known structures and structural spacing to a known device of Gustavsson for the purpose of improving the light scattering out of Gustavsson’s waveguide for the predictable result of improving its hair cutting capabilities. 
	25. Regarding Claim 6, Gustavsson teaches a cutting element according to Claim 1, as set forth in the rejection above. Further, Gustavsson modified by Aganoglu makes obvious wherein the structures are substantially the same size as one another (Fig. 1, showing scattering elements 18 being substantially the same size), as set forth in the rejection to Claim 2 above. 
	26. Regarding Claim 8, Gustavsson teaches a cutting element according to Claim 1, as set forth in the rejection above. Gustavsson does not teach wherein the optical waveguide is formed from a material selected from a group comprising: quartz, sapphire, yttrium aluminium garnet, YAG, yttrium aluminosilicates, aluminosilicates, alkaline earth silicates, alkali aluminosilicates, rare-earth doped aluminosilicates, and oxyfluorides. However, in the art of optical waveguide, Aganoglu teaches the usage of a fiber formed of quartz (Para. 0015, “The fiber is preferably manufactured from fused quartz glass, whereby the sheath is manufactured from fluorinated fused quartz glass. Only the core is manufactured from fused quartz glass and enclosed by a sheath made from a polymer such as a fluoropolymer in a suitable alternative”).
	27. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gustavsson by Aganoglu, i.e. by making Gustavsson’s fiber made of quartz, as it is well known in the art to create optical fibers using quartz, as evidenced in Aganoglu’s usage of the material. 
	28. Regarding Claim 9, Gustavsson teaches a cutting element according to Claim 1, as set forth in the rejection above. Gustavsson does not teach wherein each structure has a size which is smaller than a size of a lowest-order light propagation mode of the optical waveguide. However, in the art of optical fibers, Aganoglu teaches wherein the scattering structures are smaller than the internal light propagating cavity of a waveguide (scattering elements 22 being smaller than central core 14, under the broadest reasonable interpretation, Claim 9 is interpreted as “a lowest-order light propagation mode” referring to a hollow fiber without refractive structures, which is the lowest-order light propagating structure/mode). 
	29. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gustavsson by Aganoglu, i.e. sizing scattering elements in Gustavsson as in Aganoglu, for the predictable purpose of applying Aganoglu’s known structures and structural sizing to a known device of Gustavsson for the purpose of improving the light scattering out of Gustavsson’s waveguide for the predictable result of improving its hair cutting capabilities. 
 
Conclusion
	30. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jess Mullins whose telephone number is (571)-272-8977. The examiner can normally be reached between the hours of 9:00 a.m. – 5:00 p.m. M-F. 
	31. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	32. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald, can be reached at (571)-270-3061. The fax number for the organization where this application or proceeding is assigned is (571)-273-8300.
	33. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (In USA or Canada) or (571)-272-1000. 

/Jessica L Mullins/
Examiner, Art Unit 3792



/Jennifer Pitrak McDonald/Supervisory Patent Examiner, Art Unit 3792